Morton, J.
The only contract, which the plaintiff had with the defendants, was a personal contract for her safe transportation from Queenstown to Boston, to which the carriage of suitable personal baggage was incidental. The facts stated in the report *148exclude the theory that the defendants were under any liability for the transportation of the bed in question as merchandise. The only question in the case is, whether the jury would be justified in finding that the feather-bed was personal baggage for the loss of which the defendants are liable under their contract for the safe transportation of the plaintiff.
In Jordan v. Fall River Railroad Co. 5 Cush. 69, the rule is stated to be, “ that baggage includes such articles as are of necessity or convenience for personal use, and such as it is usual for persons travelling to take with them." In Collins v. Boston Maine Railroad Co. 10 Cush. 506, the term baggage was held not to include articles of merchandise intended for sale and not for personal use. In Dunlap v. International Steamboat Co. 98 Mass. 371, it was held not to include money, carried in a valise, beyond a sum sufficient for the reasonable travelling expenses of the traveller.
In the case at bar, we are of opinion that the feather-bed was not a part of the personal baggage of the plaintiff, and that the defendants are not liable for it under their contract. The case finds that it was not intended for personal use during the voyage. It was an article of furniture, and it is difficult to see how it can any more properly be called personal baggage, than any other article of household furniture. The presiding judge correctly ruled that, upon the facts proved, this was a question of law. It follows that, according to the terms of - the report, the verdict must be set aside and judgment entered for the defendants.

Judgment for th* defendants»